Case 0:20-cv-62494-RKA Document 10 Entered on FLSD Docket 12/31/2020 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION

                                       CASE NO. 0:20-cv-62494

  VIRGINIA AYALA,

                 Plaintiff,
  v.

  MIDLAND CREDIT MANAGEMENT, LLC,
  and MIDLAND FUNDING, LLC,

              Defendants.
  ______________________________________/

                     DEFENDANTS MIDLAND FUNDING LLC’S AND
                 MIDLAND CREDIT MANAGEMENT, INC.’S RESPONSE TO
                         PLAINTIFF’S MOTION TO REMAND

         Defendants, Midland Funding LLC (“Midland Funding”) and Midland Credit

  Management, Inc. (“MCM”) (collectively “Defendants”), by and through undersigned counsel,

  hereby respond to Plaintiff Virginia Ayala’s (“Plaintiff”) Motion for Remand [ECF No. 4]

  (hereinafter, “Motion”). Defendants do not oppose the request for remand but do oppose the

  request for fees because removal was not objectively unreasonable.

                                   PRELIMINARY STATEMENT

         When Defendants removed this action, it assumed that Plaintiff, like any typical litigant,

  was asserting that she was actually harmed by what she alleges to be violations of the Fair Debt

  Collections Practices Act (“FDCPA”) and the Florida Consumer Collections Practices Act

  (“FCCPA”). It is counterintuitive to think that a litigant filing a ten page complaint would then

  take the position that she suffered no harm. The incongruity of a plaintiff arguing to a federal court

  that she lacks standing to bring federal claims that she decided to bring in state court by disclaiming

  actual damages was not apparent to Defendants when they removed this case.
Case 0:20-cv-62494-RKA Document 10 Entered on FLSD Docket 12/31/2020 Page 2 of 5




         Defendants understood the Complaint, alleging a federal claim, to be subject to federal

  question jurisdiction. But now, faced with a Plaintiff willing to argue that she lacks Article III

  standing and suffered no federally cognizable harm as a result of the alleged wrongdoing,

  Defendants have no argument to counter Plaintiff’s willingness to admit she lacks a concrete

  injury.1 However, Defendants were not objectively unreasonable in removing this action, and

  therefore no fees should be awarded under 28 U.S.C. § 1447(c).

                                                 ARGUMENT

         Plaintiff’s Motion seeks fees for the filing of the Motion to Remand, stating at page seven

  of the Motion that she seeks “attorneys’ fees and costs expended as a result of Defendant’s

  frivolous removal of this matter.” As explained in the Motion to Dismiss filed by Defendants

  [ECF No. 5], it is Plaintiff’s underlying claims that are frivolous, and her attempts to assert a claim

  under federal law but yet thwart removal by disclaiming actual damages is pure gamesmanship,

  made worse by her seeking to obtain fees from Defendants by arguing that she lacks Article III

  standing to bring her own claims. Defendants do not disclaim knowledge of the Trichell decision,

  as Defendants were involved in that litigation. However, the claims in this case invoke a different

  section of the FDCPA than involved in Trichell, and therefore at the time it decided to remove,

  Defendants believed that removal was proper.

         The United States Supreme Court has stated that “Absent unusual circumstances, courts

  may award attorney's fees under § 1447(c) only where the removing party lacked an objectively

  reasonable basis for seeking removal. Conversely, when an objectively reasonable basis exists,

  fees should be denied.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141, 126 S. Ct. 704, 711,



  1  Though Defendants do not agree that case law from this District remanding cases for lack of
  standing for claims based upon the Telephone Consumer Protection Act (“TCPA”) are necessarily
  applicable to Plaintiff’s FDCPA claims.

                                                    2
Case 0:20-cv-62494-RKA Document 10 Entered on FLSD Docket 12/31/2020 Page 3 of 5




  163 L. Ed. 2d 547 (2005). Citing to published case law, a 2019 decision from Judge Barber of the

  Middle District of Florida succinctly summarized the law:

           The Court may award attorneys’ fees under Section 1447(c) “only where the
           removing party lacked an objectively reasonable basis for seeking removal.”
           Bauknight v. Monroe Cty., 446 F.3d 1327, 1329 (11th Cir. 2006) (quotation marks
           and citations omitted). While proof of bad faith removal is not required, “there is
           no indication that a trial court should ordinarily grant an award of attorneys’ fees
           whenever an effort to remove fails.” Kennedy v. Health Options, Inc., 329 F. Supp.
           2d 1314, 1319 (S.D. Fla. 2004).


  Parham v. Osmond, No. 8:19-cv-592-T-60SPF, 2019 WL 3822193 at *4 (M.D. Fla. Aug. 15,

  2019).

           Applying this standard to the present case, the case law relied upon by Plaintiff in her

  Motion involved Telephone Consumer Protection Act claims involving text messages, wherein

  judges in this District simply followed the Eleventh Circuit decision in Salcedo v. Hanna, 936 F.3d

  1162 (11th Cir. 2019), in finding lack of Article III standing. There is no indication in those

  decisions or those dockets that any fees were awarded to the plaintiffs as a result of granting

  remand. See Mittenthal v. Florida Panthers Hockey Club, Ltd., --- F.Supp.3d ----, No. 20-60734-

  CIV, 2020 WL 3977142 at * 3 (S.D. Fla. July 14, 2020); Jenkins v. Simply Healthcare Plans, Inc.,

  No. 20-22677-CIV, --- F.Supp.3d ----, 2020 WL 4932105 at *2 (S.D. Fla. Aug. 17, 2020); Avedyan

  v. CMR Construction and Roofing, LLC, No. 20-81362-CIV, slip op. at 2 (ECF No. 23) (S.D. Fla.

  Nov. 25, 2020).

           Here, the FDCPA claim on its face in the complaint presented a federal question and sought

  damages. It was not objectively unreasonable for Defendants to remove the action.

                                                CONCLUSION

           Therefore, Plaintiff’s request for fees upon the granting of her motion for remand should

  be denied.



                                                    3
Case 0:20-cv-62494-RKA Document 10 Entered on FLSD Docket 12/31/2020 Page 4 of 5




  Dated: December 31, 2020                       Respectfully submitted,


                                                 By:    s/ Cory Eichhorn
                                                         Cory Eichhorn
                                                         Florida Bar No. 576761
                                                         cory.eichhorn@hklaw.com
                                                         HOLLAND & KNIGHT LLP
                                                         701 Brickell Ave., Suite 3300
                                                         Miami, FL 33131
                                                         Telephone: (305) 374-8500
                                                         Facsimile: (305) 789-7799

                                                        and

                                                        /s/ Philip E. Rothschild
                                                        Philip E. Rothschild
                                                        Florida Bar No. 88536
                                                        phil.rothschild@hklaw.com
                                                        HOLLAND & KNIGHT LLP
                                                        515 East Las Olas Blvd., Suite 1200
                                                        Fort Lauderdale, FL 33302-4070
                                                        Telephone: (954) 525-1000
                                                        Facsimile: (954) 463-2030

                                                        Attorneys for Defendants
                                                        Midland Credit Management, LLC and
                                                        Midland Funding, LLC


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 31st day of December, 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record on the Service List below in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

  other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                                        /s/ Philip E. Rothschild
                                                        Philip E. Rothschild



                                                    4
Case 0:20-cv-62494-RKA Document 10 Entered on FLSD Docket 12/31/2020 Page 5 of 5




                                 SERVICE LIST

  Jibrael Hindi, Esq.
  jibrael@jibraellaw.com
  Thomas J. Patti, Esq.
  tom@jibraellaw.com
  THE LAW OFFICES OF JIBRAEL S. HINDI
  110 SE 6th Street, Suite 1744
  Fort Lauderdale, Florida 3330 l
  Phone: 954-907-1136
  Fax: 855-529-9540
  Attorneys for Plaintiff




                                        5
